 

Exhibit 10.1

Logo_rgb [ex10_1-x0x0.jpg]              

 

 

2013 LONG-TERM INCENTIVE PLAN

<<YEAR>> STOCK OPTION AWARD AGREEMENT

 

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to <<NAME>> (the “Optionee”), as of <<DATE OF GRANT>> (the “Option
Date”), pursuant to the provisions of the United States Cellular Corporation
2013 Long-Term Incentive Plan (the “Plan”), a Non-Qualified Stock Option (the
“Option”) to purchase from the Company <<# OF SHARES>> shares of Common Stock at
the price of $<<PRICE>> per share upon and subject to the terms and conditions
set forth below.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.

 


1.                  TIME AND MANNER OF EXERCISE OF OPTION


1.1.              EXERCISE OF OPTION.  (A)  IN GENERAL.  EXCEPT AS OTHERWISE
PROVIDED IN THIS AWARD AGREEMENT, THE OPTION SHALL BECOME EXERCISABLE ACCORDING
TO THE FOLLOWING VESTING SCHEDULE:


·        1/3 OF GRANT VESTS ON <<ANNUAL ANNIVERSARY OF OPTION DATE>>


·        1/3 OF GRANT VESTS ON <<SECOND ANNUAL ANNIVERSARY OF OPTION DATE>>


·        REMAINING 1/3 OF GRANT VESTS ON <<THIRD ANNUAL ANNIVERSARY OF OPTION
DATE>>


IN NO EVENT MAY THE OPTION BE EXERCISED, IN WHOLE OR IN PART, AFTER <<TENTH
ANNUAL ANNIVERSARY OF OPTION DATE>> (THE “EXPIRATION DATE”).


(B)                 DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT BY THE EMPLOYERS
AND AFFILIATES TERMINATES BY REASON OF DISABILITY (AS DEFINED BELOW), THEN THE
OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE
EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT AND AFTER SUCH DATE
MAY BE EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A
PERIOD OF 12 MONTHS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT, OR UNTIL THE EXPIRATION DATE, WHICHEVER PERIOD IS SHORTER.  IF THE
OPTIONEE SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN THE OPTION SHALL BE
EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE
TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY THE OPTIONEE ON THE DATE OF THE
OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE LATER OF (I) THE LAST DAY OF SUCH
EXERCISE PERIOD AND (II) THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S DEATH (BUT IN
NO EVENT LATER THAN THE EXPIRATION DATE).  FOR PURPOSES OF THIS AWARD AGREEMENT,
“DISABILITY” SHALL MEAN A TOTAL PHYSICAL DISABILITY WHICH, IN THE COMMITTEE’S
JUDGMENT, PREVENTS THE OPTIONEE FROM PERFORMING SUBSTANTIALLY HIS OR HER
EMPLOYMENT DUTIES AND RESPONSIBILITIES FOR A CONTINUOUS PERIOD OF AT LEAST SIX
MONTHS.


(C)                 SPECIAL RETIREMENT.  IF THE OPTIONEE’S EMPLOYMENT BY THE
EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF SPECIAL RETIREMENT (AS DEFINED
BELOW), THEN THE OPTION IMMEDIATELY SHALL BECOME EXERCISABLE IN FULL IF (I) THE
OPTIONEE HAS ATTAINED AGE 66 AS OF THE EFFECTIVE DATE OF THE OPTIONEE’S SPECIAL
RETIREMENT AND (II) THE EFFECTIVE DATE OF THE OPTIONEE’S SPECIAL RETIREMENT
OCCURS ON OR AFTER JANUARY 1, <<YEAR FOLLOWING YEAR OF GRANT>>.  IF THE
OPTIONEE’S EMPLOYMENT BY THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF
SPECIAL RETIREMENT AND EITHER (I) THE OPTIONEE HAS NOT ATTAINED AGE 66 AS OF THE
EFFECTIVE DATE OF THE OPTIONEE’S SPECIAL RETIREMENT OR (II) THE EFFECTIVE DATE
OF THE OPTIONEE’S SPECIAL RETIREMENT OCCURS BEFORE JANUARY 1, <<YEAR FOLLOWING
YEAR OF GRANT>>, THEN THE OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS
EXERCISABLE ON THE EFFECTIVE DATE OF THE OPTIONEE’S SPECIAL RETIREMENT.  THE
OPTION, TO THE EXTENT THEN EXERCISABLE, MAY BE EXERCISED BY THE OPTIONEE (OR THE
OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD OF 12 MONTHS AFTER THE EFFECTIVE
DATE OF THE OPTIONEE’S SPECIAL RETIREMENT, OR UNTIL THE EXPIRATION DATE,
WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE
PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES
DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY
THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE
LATER OF (I) THE LAST DAY OF SUCH EXERCISE PERIOD AND (II) THE 180 DAY
ANNIVERSARY OF THE OPTIONEE’S DEATH (BUT IN  NO EVENT LATER THAN THE EXPIRATION
DATE).  FOR PURPOSES OF THIS AWARD AGREEMENT, “SPECIAL RETIREMENT” SHALL MEAN AN
OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE EMPLOYERS AND AFFILIATES ON OR
AFTER THE LATER OF (I) THE OPTIONEE’S ATTAINMENT OF AGE 62 AND (II) THE
OPTIONEE’S EARLY RETIREMENT DATE OR NORMAL RETIREMENT DATE, AS SUCH TERMS ARE
DEFINED IN THE TELEPHONE AND DATA SYSTEMS, INC. PENSION PLAN.


 

--------------------------------------------------------------------------------

 


(D)                 RETIREMENT.  IF THE OPTIONEE’S EMPLOYMENT BY THE EMPLOYERS
AND AFFILIATES TERMINATES BY REASON OF RETIREMENT (AS DEFINED BELOW), THEN THE
OPTION IMMEDIATELY SHALL BECOME EXERCISABLE IN FULL IF (I) THE OPTIONEE HAS
ATTAINED AGE 66 AS OF THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT AND (II)
THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT OCCURS ON OR AFTER JANUARY 1,
<<YEAR FOLLOWING YEAR OF GRANT>>.  IF THE OPTIONEE’S EMPLOYMENT BY THE EMPLOYERS
AND AFFILIATES TERMINATES BY REASON OF RETIREMENT AND EITHER (I) THE OPTIONEE
HAS NOT ATTAINED AGE 66 AS OF THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT OR
(II) THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT OCCURS BEFORE JANUARY 1,
<<YEAR FOLLOWING YEAR OF GRANT>>, THEN THE OPTION SHALL BE EXERCISABLE ONLY TO
THE EXTENT IT IS EXERCISABLE ON THE EFFECTIVE DATE OF THE OPTIONEE’S
RETIREMENT.  THE OPTION, TO THE EXTENT THEN EXERCISABLE, MAY BE EXERCISED BY THE
OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD OF 90 DAYS AFTER
THE EFFECTIVE DATE OF THE OPTIONEE’S RETIREMENT, OR UNTIL THE EXPIRATION DATE,
WHICHEVER PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE
PERIOD, THEN THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES
DULY DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY
THE OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE
EARLIER OF (I) THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S DEATH AND (II) THE
EXPIRATION DATE.  FOR PURPOSES OF THIS AWARD AGREEMENT, “RETIREMENT” SHALL MEAN
AN OPTIONEE’S TERMINATION OF EMPLOYMENT WITH THE EMPLOYERS AND AFFILIATES ON OR
AFTER THE OPTIONEE’S ATTAINMENT OF AGE 65 THAT DOES NOT SATISFY THE DEFINITION
OF “SPECIAL RETIREMENT” SET FORTH IN SECTION 1.1(C).


(E)                 RESIGNATION WITH PRIOR CONSENT OF THE BOARD.  IF THE
OPTIONEE’S EMPLOYMENT BY THE EMPLOYERS AND AFFILIATES TERMINATES BY REASON OF
THE OPTIONEE’S RESIGNATION OF EMPLOYMENT WITH THE PRIOR CONSENT OF THE BOARD (AS
EVIDENCED IN THE COMPANY’S MINUTE BOOK), THEN THE OPTION SHALL BE EXERCISABLE
ONLY TO THE EXTENT IT IS EXERCISABLE ON THE EFFECTIVE DATE OF THE OPTIONEE’S
RESIGNATION AND AFTER SUCH DATE MAY BE EXERCISED BY THE OPTIONEE (OR THE
OPTIONEE’S LEGAL REPRESENTATIVE) FOR A PERIOD OF 90 DAYS AFTER THE EFFECTIVE
DATE OF THE OPTIONEE’S RESIGNATION, OR UNTIL THE EXPIRATION DATE, WHICHEVER
PERIOD IS SHORTER.  IF THE OPTIONEE SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN
THE OPTION SHALL BE EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES DULY
DESIGNATED BY THE OPTIONEE TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY THE
OPTIONEE ON THE DATE OF THE OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE EARLIER
OF (I) THE 180 DAY ANNIVERSARY OF THE OPTIONEE’S DEATH AND (II) THE EXPIRATION
DATE.


(F)                  DEATH.  IF THE OPTIONEE’S EMPLOYMENT BY THE EMPLOYERS AND
AFFILIATES TERMINATES BY REASON OF DEATH, THEN THE OPTION SHALL BE EXERCISABLE
ONLY TO THE EXTENT IT IS EXERCISABLE ON THE DATE OF DEATH AND AFTER SUCH DATE
MAY BE EXERCISED BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE
OPTIONEE FOR A PERIOD ENDING ON THE EARLIER OF (I) THE 180 DAY ANNIVERSARY OF
THE OPTIONEE’S DEATH AND (II) THE EXPIRATION DATE.


(G)                 OTHER TERMINATION OF EMPLOYMENT.  IF THE OPTIONEE’S
EMPLOYMENT BY THE EMPLOYERS AND AFFILIATES TERMINATES FOR ANY REASON OTHER THAN
DISABILITY, SPECIAL RETIREMENT, RETIREMENT, RESIGNATION OF EMPLOYMENT WITH THE
PRIOR CONSENT OF THE BOARD (AS EVIDENCED IN THE COMPANY’S MINUTE BOOK) OR DEATH,
THEN THE OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT IT IS EXERCISABLE ON THE
EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF EMPLOYMENT AND AFTER SUCH DATE
MAY BE EXERCISED BY THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) FOR A
PERIOD OF 30 DAYS AFTER THE EFFECTIVE DATE OF THE OPTIONEE’S TERMINATION OF
EMPLOYMENT, OR UNTIL THE EXPIRATION DATE, WHICHEVER PERIOD IS SHORTER.  IF THE
OPTIONEE SHALL DIE WITHIN SUCH EXERCISE PERIOD, THEN THE OPTION SHALL BE
EXERCISABLE BY THE BENEFICIARY OR BENEFICIARIES DULY DESIGNATED BY THE OPTIONEE
TO THE SAME EXTENT THE OPTION WAS EXERCISABLE BY THE OPTIONEE ON THE DATE OF THE
OPTIONEE’S DEATH, FOR A PERIOD ENDING ON THE EARLIER OF (I) THE 180 DAY
ANNIVERSARY OF THE OPTIONEE’S DEATH AND (II) THE EXPIRATION DATE. 
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AWARD AGREEMENT, IF THE OPTIONEE
CEASES TO BE EMPLOYED BY THE EMPLOYERS AND AFFILIATES ON ACCOUNT OF THE
OPTIONEE’S NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE AS DETERMINED BY THE
COMPANY IN ITS SOLE DISCRETION, THEN THE OPTION SHALL TERMINATE IMMEDIATELY UPON
SUCH TERMINATION OF EMPLOYMENT, UNLESS SUCH OPTION TERMINATES EARLIER PURSUANT
TO SECTION 1.2.


(H)                 EXPIRATION OF OPTION DURING BLACKOUT PERIOD.  IF THE OPTION
SHALL EXPIRE UNDER ANY OF SUBSECTIONS (B) THROUGH (G) OF THIS SECTION 1.1 DURING
A PERIOD WHEN THE OPTIONEE AND FAMILY MEMBERS OR OTHER PERSONS LIVING IN THE
HOUSEHOLD OF SUCH PERSONS ARE PROHIBITED FROM TRADING IN SECURITIES OF THE
COMPANY PURSUANT TO THE TELEPHONE AND DATA SYSTEMS, INC. POLICY REGARDING
INSIDER TRADING AND CONFIDENTIALITY (OR ANY SUCCESSOR POLICY THERETO) (A
“BLACKOUT PERIOD”), THE PERIOD DURING WHICH THE OPTION IS EXERCISABLE SHALL BE
EXTENDED TO THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE TERMINATION OF THE
BLACKOUT PERIOD (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE).


(I)                   EXPIRATION OF OPTION DURING SUSPENSION PERIOD.  IF THE
OPTION SHALL EXPIRE UNDER ANY OF SUBSECTIONS (B) THROUGH (G) OF THIS SECTION 1.1
DURING A PERIOD WHEN THE EXERCISE OF THE OPTION WOULD VIOLATE APPLICABLE
SECURITIES LAWS (A “SUSPENSION PERIOD”), THE PERIOD DURING WHICH THE OPTION IS
EXERCISABLE SHALL BE EXTENDED TO THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE
TERMINATION OF THE SUSPENSION PERIOD (BUT IN NO EVENT LATER THAN THE EXPIRATION
DATE).


 

 

--------------------------------------------------------------------------------

 


1.2.              TERMINATION OF OPTION AND FORFEITURE OF OPTION GAIN UPON
COMPETITION, MISAPPROPRIATION, SOLICITATION OR DISPARAGEMENT.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE OPTIONEE ENGAGES IN (I)
COMPETITION (AS DEFINED IN THIS SECTION 1.2 BELOW), (II) MISAPPROPRIATION (AS
DEFINED IN THIS SECTION 1.2 BELOW), (III) SOLICITATION (AS DEFINED IN THIS
SECTION 1.2 BELOW), OR (IV) DISPARAGEMENT (AS DEFINED IN THIS SECTION 1.2
BELOW), IN EACH CASE AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, THEN
(I) AS OF THE DATE OF SUCH COMPETITION, MISAPPROPRIATION, SOLICITATION OR
DISPARAGEMENT, THE OPTION GRANTED PURSUANT TO THIS AWARD AGREEMENT IMMEDIATELY
SHALL TERMINATE AND THEREBY BE FORFEITED TO THE EXTENT IT HAS NOT BEEN EXERCISED
AND (II) THE OPTIONEE SHALL PAY THE COMPANY, WITHIN FIVE BUSINESS DAYS OF
RECEIPT BY THE OPTIONEE OF A WRITTEN DEMAND THEREFORE, AN AMOUNT IN CASH
DETERMINED BY MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK PURCHASED
PURSUANT TO EACH EXERCISE OF THE OPTION WITHIN THE TWELVE MONTHS IMMEDIATELY
PRECEDING SUCH COMPETITION, MISAPPROPRIATION, SOLICITATION OR DISPARAGEMENT
(WITHOUT REDUCTION FOR ANY SHARES OF COMMON STOCK DELIVERED BY THE OPTIONEE OR
WITHHELD BY THE COMPANY PURSUANT TO SECTION 1.3 OR SECTION 2.4) BY THE
DIFFERENCE BETWEEN (I) THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
DATE OF SUCH EXERCISE AND (II) THE PURCHASE PRICE PER SHARE OF COMMON STOCK SET
FORTH IN THE FIRST PARAGRAPH OF THIS AWARD AGREEMENT.  THE OPTIONEE ACKNOWLEDGES
AND AGREES THAT THE OPTION, BY ENCOURAGING STOCK OWNERSHIP AND THEREBY
INCREASING AN EMPLOYEE’S PROPRIETARY INTEREST IN THE COMPANY’S SUCCESS, IS
INTENDED AS AN INCENTIVE TO PARTICIPATING EMPLOYEES TO REMAIN IN THE EMPLOY OF
THE COMPANY OR AN AFFILIATE.  THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THIS
SECTION 1.2(A) IS THEREFORE FAIR AND REASONABLE, AND NOT A PENALTY.


(B)                 THE OPTIONEE MAY BE RELEASED FROM THE OPTIONEE'S OBLIGATIONS
UNDER THIS SECTION 1.2 ONLY IF AND TO THE EXTENT THE COMMITTEE DETERMINES IN ITS
SOLE DISCRETION THAT SUCH RELEASE IS IN THE BEST INTERESTS OF THE COMPANY.


(C)                 THE OPTIONEE AGREES THAT BY EXECUTING THIS AWARD AGREEMENT
THE OPTIONEE AUTHORIZES THE EMPLOYERS AND ANY AFFILIATE TO DEDUCT ANY AMOUNT
OWED BY THE OPTIONEE PURSUANT TO SECTION 1.2(A) FROM ANY AMOUNT PAYABLE BY THE
EMPLOYERS OR ANY AFFILIATE TO THE OPTIONEE, INCLUDING, WITHOUT LIMITATION, ANY
AMOUNT PAYABLE TO THE OPTIONEE AS SALARY, WAGES, VACATION PAY OR BONUS.  THE
OPTIONEE FURTHER AGREES TO EXECUTE ANY DOCUMENTS AT THE TIME OF SETOFF REQUIRED
BY THE EMPLOYERS AND ANY AFFILIATE IN ORDER TO EFFECTUATE THE SETOFF.  SHOULD
THE OPTIONEE FAIL TO DO SO AND THE EMPLOYERS AND/OR ANY AFFILIATE INSTITUTE A
LEGAL ACTION AGAINST THE OPTIONEE TO RECOVER THE AMOUNTS DUE, THE OPTIONEE
AGREES TO REIMBURSE THE EMPLOYERS AND/OR ANY AFFILIATE FOR THEIR REASONABLE
ATTORNEYS’ FEES AND LITIGATION COSTS INCURRED IN RECOVERING SUCH AMOUNTS FROM
THE OPTIONEE.  THIS RIGHT OF SETOFF SHALL NOT BE AN EXCLUSIVE REMEDY AND AN
EMPLOYER’S OR AN AFFILIATE’S ELECTION NOT TO EXERCISE THIS RIGHT OF SETOFF WITH
RESPECT TO ANY AMOUNT PAYABLE TO THE OPTIONEE SHALL NOT CONSTITUTE A WAIVER OF
THIS RIGHT OF SETOFF WITH RESPECT TO ANY OTHER AMOUNT PAYABLE TO THE OPTIONEE OR
ANY OTHER REMEDY. 

                FOR PURPOSES OF THIS AWARD AGREEMENT, “COMPETITION” SHALL MEAN
THAT THE OPTIONEE, DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR IN CONJUNCTION WITH
ANY PERSON, DURING THE OPTIONEE’S EMPLOYMENT WITH THE EMPLOYERS AND THE
AFFILIATES AND FOR THE TWELVE MONTHS AFTER THE TERMINATION OF THAT EMPLOYMENT
FOR ANY REASON, OTHER THAN ON ANY EMPLOYER’S OR AFFILIATE’S BEHALF (I) HAS
CONTACT WITH ANY CUSTOMER OF AN EMPLOYER OR AFFILIATE OR WITH ANY PROSPECTIVE
CUSTOMER WHICH HAS BEEN CONTACTED OR SOLICITED BY OR ON BEHALF OF AN EMPLOYER OR
AFFILIATE FOR THE PURPOSE OF SOLICITING OR SELLING TO SUCH CUSTOMER OR
PROSPECTIVE CUSTOMER THE SAME OR A SIMILAR (SUCH THAT IT COULD SUBSTITUTE FOR)
PRODUCT OR SERVICE PROVIDED BY AN EMPLOYER OR AFFILIATE DURING THE OPTIONEE’S
EMPLOYMENT WITH THE EMPLOYERS AND THE AFFILIATES; OR (II) BECOMES EMPLOYED IN
THE BUSINESS OR ENGAGES IN THE BUSINESS OF PROVIDING WIRELESS PRODUCTS OR
SERVICES IN ANY COUNTY OR COUNTY CONTIGUOUS TO A COUNTY IN WHICH AN EMPLOYER OR
AFFILIATE PROVIDED SUCH PRODUCTS OR SERVICES DURING THE OPTIONEE’S EMPLOYMENT
WITH THE EMPLOYERS AND THE AFFILIATES OR HAD PLANS TO DO SO WITHIN THE TWELVE
MONTH PERIOD IMMEDIATELY FOLLOWING THE OPTIONEE’S TERMINATION OF EMPLOYMENT. 

                FOR PURPOSES OF THIS AWARD AGREEMENT, “MISAPPROPRIATION” SHALL
MEAN THAT THE OPTIONEE (I) USES CONFIDENTIAL INFORMATION (AS DEFINED BELOW) FOR
THE BENEFIT OF ANYONE OTHER THE EMPLOYERS OR AN AFFILIATE, AS THE CASE MAY BE,
OR DISCLOSES THE CONFIDENTIAL INFORMATION TO ANYONE NOT AUTHORIZED BY THE
EMPLOYERS OR AN AFFILIATE, AS THE CASE MAY BE, TO RECEIVE SUCH INFORMATION; (II)
UPON TERMINATION OF EMPLOYMENT, MAKES ANY SUMMARIES OF, TAKES ANY NOTES WITH
RESPECT TO OR MEMORIZES ANY CONFIDENTIAL INFORMATION OR TAKES ANY CONFIDENTIAL
INFORMATION OR REPRODUCTIONS THEREOF FROM THE FACILITIES OF THE EMPLOYERS OR AN
AFFILIATE OR (III) UPON TERMINATION OF EMPLOYMENT OR UPON THE REQUEST OF THE
EMPLOYERS OR AN AFFILIATE, FAILS TO RETURN ALL CONFIDENTIAL INFORMATION THEN IN
THE OPTIONEE’S POSSESSION.  “CONFIDENTIAL INFORMATION” SHALL MEAN ANY
CONFIDENTIAL AND PROPRIETARY DRAWINGS, REPORTS, SALES AND TRAINING MANUALS,
CUSTOMER LISTS, COMPUTER PROGRAMS AND OTHER MATERIAL EMBODYING TRADE SECRETS OR
CONFIDENTIAL TECHNICAL, BUSINESS OR FINANCIAL INFORMATION OF THE EMPLOYERS OR AN
AFFILIATE. 


FOR PURPOSES OF THIS AWARD AGREEMENT, “SOLICITATION” SHALL MEAN THAT THE
OPTIONEE, DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR IN CONJUNCTION WITH ANY
PERSON, DURING THE OPTIONEE’S EMPLOYMENT WITH THE EMPLOYERS AND THE AFFILIATES
AND FOR THE TWELVE MONTHS AFTER THE TERMINATION OF THAT EMPLOYMENT FOR ANY
REASON, OTHER THAN ON ANY EMPLOYER’S OR AFFILIATE’S BEHALF, SOLICITS, INDUCES OR
ENCOURAGES (OR ATTEMPTS TO SOLICIT, INDUCE OR ENCOURAGE) ANY INDIVIDUAL AWAY
FROM ANY EMPLOYER’S OR AFFILIATE’S EMPLOY OR FROM THE FAITHFUL DISCHARGE OF SUCH
INDIVIDUAL’S CONTRACTUAL AND FIDUCIARY OBLIGATIONS TO SERVE THE EMPLOYERS’ AND
AFFILIATES’ INTERESTS WITH UNDIVIDED LOYALTY.

                FOR PURPOSES OF THIS AWARD AGREEMENT, “DISPARAGEMENT” SHALL MEAN
THAT THE OPTIONEE HAS MADE A STATEMENT (WHETHER ORAL, WRITTEN, OR ELECTRONIC) TO
ANY PERSON OTHER THAN TO AN OFFICER OF AN EMPLOYER OR AN AFFILIATE THAT
DISPARAGES OR DEMEANS THE EMPLOYERS, ANY AFFILIATE, OR ANY OF THEIR RESPECTIVE
OWNERS, DIRECTORS, OFFICERS, EMPLOYEES, PRODUCTS OR SERVICES.


 

--------------------------------------------------------------------------------

 


1.3.              METHOD OF EXERCISE.  THE OPTION MAY BE EXERCISED BY THE HOLDER
OF THE OPTION (A) BY GIVING NOTICE TO THE CHIEF FINANCIAL OFFICER OF THE COMPANY
(OR SUCH OTHER PERSON AS MAY BE DESIGNATED BY HIM OR HER) AT LEAST SEVEN (7)
DAYS PRIOR TO THE EXERCISE DATE SPECIFIED IN SUCH NOTICE (OR IN ACCORDANCE WITH
SUCH SHORTER PERIOD OF PRIOR NOTICE CONSENTED TO BY THE CHIEF FINANCIAL OFFICER
OF THE COMPANY (OR SUCH OTHER PERSON AS MAY BE DESIGNATED BY HIM OR HER)), WHICH
NOTICE SHALL SPECIFY THE NUMBER OF WHOLE SHARES OF COMMON STOCK TO BE PURCHASED
AND (B) BY EXECUTING SUCH DOCUMENTS AND TAKING ANY OTHER ACTIONS AS THE COMPANY
MAY REASONABLY REQUEST.  THE HOLDER OF THE OPTION MAY PAY FOR THE SHARES OF
COMMON STOCK TO BE PURCHASED (I) BY AUTHORIZING THE COMPANY TO WITHHOLD WHOLE
SHARES OF COMMON STOCK WHICH OTHERWISE WOULD BE DELIVERED TO THE HOLDER HAVING
AN AGGREGATE FAIR MARKET VALUE, DETERMINED AS OF THE DATE OF EXERCISE, EQUAL TO
THE AGGREGATE PURCHASE PRICE PAYABLE BY REASON OF SUCH EXERCISE OR (II) BY
DELIVERY (EITHER ACTUAL DELIVERY OR BY ATTESTATION PROCEDURES ESTABLISHED BY THE
COMPANY) TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF COMMON STOCK HAVING
AN AGGREGATE FAIR MARKET VALUE, DETERMINED AS OF THE DATE OF EXERCISE, EQUAL TO
THE AGGREGATE PURCHASE PRICE PAYABLE BY REASON OF SUCH EXERCISE.  ANY FRACTION
OF A SHARE OF COMMON STOCK WHICH WOULD BE REQUIRED TO SATISFY THE AGGREGATE OF
SUCH PURCHASE PRICE AND THE WITHHOLDING TAXES WITH RESPECT TO THE OPTION, AS
DESCRIBED IN SECTION 2.4, SHALL BE DISREGARDED AND THE REMAINING AMOUNT DUE
SHALL BE PAID IN CASH BY THE HOLDER.  NO SHARE OF COMMON STOCK SHALL BE ISSUED
OR DELIVERED UNTIL THE FULL PURCHASE PRICE THEREFORE AND THE WITHHOLDING TAXES
THEREON, AS DESCRIBED IN SECTION 2.4, HAVE BEEN PAID (OR ARRANGEMENT HAS BEEN
MADE FOR SUCH PAYMENT TO THE COMPANY’S SATISFACTION).


2.                  ADDITIONAL TERMS AND CONDITIONS OF OPTION


2.1.              OPTION SUBJECT TO ACCEPTANCE OF AWARD AGREEMENT.  THE OPTION
SHALL BECOME NULL AND VOID UNLESS THE OPTIONEE SHALL ACCEPT THIS AWARD AGREEMENT
BY EXECUTING IT IN THE SPACE PROVIDED AT THE END HEREOF AND RETURNING IT TO THE
COMPANY.


2.2.              TRANSFERABILITY OF OPTION.  THE OPTION MAY NOT BE TRANSFERRED
OTHER THAN (I) PURSUANT TO A BENEFICIARY DESIGNATION ON A FORM PRESCRIBED BY THE
COMPANY AND EFFECTIVE ON THE OPTIONEE’S DEATH OR (II) BY GIFT TO A PERMITTED
TRANSFEREE.  DURING THE OPTIONEE’S LIFETIME, THE OPTION IS EXERCISABLE ONLY BY
THE OPTIONEE (OR THE OPTIONEE’S LEGAL REPRESENTATIVE) OR A PERMITTED TRANSFEREE,
AND DURING A PERMITTED TRANSFEREE’S LIFETIME, THE OPTION IS EXERCISABLE ONLY BY
THE PERMITTED TRANSFEREE (OR THE PERMITTED TRANSFEREE’S LEGAL REPRESENTATIVE). 
EXCEPT AS PERMITTED BY THE FOREGOING, THE OPTION MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF (WHETHER BY
OPERATION OF LAW OR OTHERWISE) OR BE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR
PROCESS.  UPON ANY ATTEMPT TO SO SELL, TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE,
ENCUMBER OR OTHERWISE DISPOSE OF THE OPTION, THE OPTION AND ALL RIGHTS HEREUNDER
SHALL IMMEDIATELY BECOME NULL AND VOID. 

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a form prescribed by the Company predecease the Optionee or, in
the case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Optionee’s death, or if the
Optionee fails to properly designate a beneficiary on a form prescribed by the
Company, then the Optionee hereby designates the following Persons in the order
set forth herein as the Optionee’s beneficiary or beneficiaries:  (i) the
Optionee’s spouse, if living, or if none, (ii) the Optionee’s then living
descendants, per stirpes, or if none, (iii) the Optionee’s estate.

 


2.3.              AGREEMENT BY HOLDER.  AS A CONDITION PRECEDENT TO THE ISSUANCE
OR DELIVERY OF ANY SHARES OF COMMON STOCK UPON ANY EXERCISE OF THE OPTION, THE
HOLDER SHALL COMPLY WITH ALL REGULATIONS AND REQUIREMENTS OF ANY REGULATORY
AUTHORITY HAVING CONTROL OF OR SUPERVISION OVER THE ISSUANCE OR DELIVERY OF THE
SHARES AND, IN CONNECTION THEREWITH, SHALL EXECUTE ANY DOCUMENTS WHICH THE
COMMITTEE SHALL IN ITS SOLE DISCRETION DEEM NECESSARY OR ADVISABLE.


2.4.              TAX WITHHOLDING.  AS A CONDITION PRECEDENT TO THE ISSUANCE OR
DELIVERY OF ANY SHARES OF COMMON STOCK UPON THE EXERCISE OF THE OPTION, THE
HOLDER SHALL PAY TO THE COMPANY IN ADDITION TO THE PURCHASE PRICE OF THE SHARES
OF COMMON STOCK, SUCH AMOUNT AS THE COMPANY MAY BE REQUIRED, UNDER ALL
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAWS OR REGULATIONS, TO WITHHOLD AND
PAY OVER AS INCOME OR OTHER WITHHOLDING TAXES (THE “REQUIRED TAX PAYMENTS”) WITH
RESPECT TO SUCH EXERCISE OF THE OPTION.  THE HOLDER MAY ELECT TO SATISFY HIS OR
HER OBLIGATION TO ADVANCE THE REQUIRED TAX PAYMENTS BY (I) AUTHORIZING THE
COMPANY TO WITHHOLD WHOLE SHARES OF COMMON STOCK WHICH OTHERWISE WOULD BE
DELIVERED TO THE HOLDER UPON THE EXERCISE OF THE OPTION, THE AGGREGATE FAIR
MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE DATE OF EXERCISE OR (II)
DELIVERY (EITHER ACTUAL DELIVERY OR BY ATTESTATION PROCEDURES ESTABLISHED BY THE
COMPANY) TO THE COMPANY OF PREVIOUSLY-OWNED WHOLE SHARES OF COMMON STOCK, THE
AGGREGATE FAIR MARKET VALUE OF WHICH SHALL BE DETERMINED AS OF THE DATE OF
EXERCISE.  SHARES OF COMMON STOCK TO BE WITHHELD OR DELIVERED MAY NOT HAVE AN
AGGREGATE FAIR MARKET VALUE IN EXCESS OF THE AMOUNT DETERMINED BY APPLYING THE
MINIMUM STATUTORY WITHHOLDING RATE.  ANY FRACTION OF A SHARE OF COMMON STOCK
WHICH WOULD BE REQUIRED TO SATISFY THE AGGREGATE OF THE TAX WITHHOLDING
OBLIGATION AND THE PURCHASE PRICE OF THE SHARES OF COMMON STOCK SHALL BE
DISREGARDED AND THE REMAINING AMOUNT DUE SHALL BE PAID IN CASH BY THE HOLDER. 
THE OPTIONEE AGREES THAT IF BY THE PAY PERIOD THAT IMMEDIATELY FOLLOWS THE DATE
THAT THE OPTIONEE EXERCISES THE OPTION, NO CASH PAYMENT ATTRIBUTABLE TO ANY SUCH
FRACTIONAL SHARE SHALL HAVE BEEN RECEIVED BY THE COMPANY, THEN THE OPTIONEE
HEREBY AUTHORIZES THE COMPANY TO DEDUCT SUCH CASH PAYMENT FROM ANY AMOUNT
PAYABLE BY THE COMPANY OR ANY AFFILIATE TO THE OPTIONEE, INCLUDING WITHOUT
LIMITATION ANY AMOUNT PAYABLE TO THE OPTIONEE AS SALARY OR WAGES.  THE OPTIONEE
AGREES THAT THIS AUTHORIZATION MAY BE REAUTHORIZED VIA ELECTRONIC MEANS
DETERMINED BY THE COMPANY.  THE OPTIONEE MAY REVOKE THIS AUTHORIZATION BY
WRITTEN NOTICE TO THE COMPANY PRIOR TO ANY SUCH DEDUCTION.  NO SHARE OF COMMON
STOCK SHALL BE DELIVERED UNTIL THE REQUIRED TAX PAYMENTS HAVE BEEN SATISFIED IN
FULL (OR ARRANGEMENT HAS BEEN MADE FOR SUCH PAYMENT TO THE COMPANY’S
SATISFACTION).   


 

--------------------------------------------------------------------------------

 

 


2.5.              ADJUSTMENT.  IN THE EVENT OF ANY EQUITY RESTRUCTURING (WITHIN
THE MEANING OF FINANCIAL ACCOUNTING STANDARDS BOARD ACCOUNTING STANDARDS
CODIFICATION TOPIC 718, COMPENSATION—STOCK COMPENSATION) THAT CAUSES THE PER
SHARE VALUE OF SHARES OF COMMON STOCK TO CHANGE, SUCH AS A STOCK DIVIDEND, STOCK
SPLIT, SPINOFF, RIGHTS OFFERING OR RECAPITALIZATION THROUGH AN EXTRAORDINARY
DIVIDEND, THE NUMBER AND CLASS OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION
AND THE PURCHASE PRICE PER SHARE SHALL BE APPROPRIATELY AND EQUITABLY ADJUSTED
BY THE COMMITTEE, SUCH ADJUSTMENT TO BE MADE WITHOUT AN INCREASE IN THE
AGGREGATE PURCHASE PRICE AND IN ACCORDANCE WITH SECTION 409A OF THE CODE.  IN
THE EVENT OF ANY OTHER CHANGE IN CORPORATE CAPITALIZATION, INCLUDING A MERGER,
CONSOLIDATION, REORGANIZATION, OR PARTIAL OR COMPLETE LIQUIDATION OF THE
COMPANY, SUCH ADJUSTMENT DESCRIBED IN THE FOREGOING SENTENCE MAY BE MADE AS
DETERMINED TO BE APPROPRIATE OR EQUITABLE BY THE COMMITTEE TO PREVENT DILUTION
OR ENLARGEMENT OF RIGHTS OF PARTICIPANTS.  IN EITHER CASE, SUCH ADJUSTMENT SHALL
BE FINAL, BINDING AND CONCLUSIVE.  IF SUCH ADJUSTMENT WOULD RESULT IN A
FRACTIONAL SHARE BEING SUBJECT TO THE OPTION, THE COMPANY SHALL PAY THE HOLDER
OF THE OPTION, IN CONNECTION WITH THE FIRST EXERCISE OF THE OPTION IN WHOLE OR
IN PART OCCURRING AFTER SUCH ADJUSTMENT, AN AMOUNT IN CASH DETERMINED BY
MULTIPLYING (I) THE FRACTION OF SUCH SHARE (ROUNDED TO THE NEAREST HUNDREDTH) BY
(II) THE EXCESS, IF ANY, OF (A) THE FAIR MARKET VALUE ON THE EXERCISE DATE OVER
(B) THE PURCHASE PRICE OF SUCH OPTION.


2.6.              CHANGE IN CONTROL.  (A)  IN GENERAL.  NOTWITHSTANDING ANY
PROVISION OF THE PLAN OR ANY OTHER PROVISION OF THIS AWARD AGREEMENT, IN THE
EVENT OF A CHANGE IN CONTROL, THE BOARD (AS CONSTITUTED PRIOR TO THE CHANGE IN
CONTROL) MAY IN ITS DISCRETION, BUT SHALL NOT BE REQUIRED TO, MAKE SUCH
ADJUSTMENTS TO THE OPTION AS IT DEEMS APPROPRIATE, INCLUDING, WITHOUT
LIMITATION: (I) CAUSING THE OPTION TO IMMEDIATELY BECOME EXERCISABLE IN WHOLE OR
IN PART AND/OR (II) SUBSTITUTING FOR SOME OR ALL OF THE SHARES OF COMMON STOCK
SUBJECT TO THE OPTION THE NUMBER AND CLASS OF SHARES INTO WHICH EACH OUTSTANDING
SHARE OF COMMON STOCK SHALL BE CONVERTED PURSUANT TO THE CHANGE IN CONTROL, WITH
AN APPROPRIATE AND EQUITABLE ADJUSTMENT TO THE OPTION AS DETERMINED BY THE
COMMITTEE IN ACCORDANCE WITH SECTION 2.5; AND/OR (III) REQUIRING THAT THE
OPTION, IN WHOLE OR IN PART, BE SURRENDERED TO THE COMPANY BY THE HOLDER THEREOF
AND IMMEDIATELY CANCELED BY THE COMPANY AND PROVIDING FOR THE HOLDER OF THE
OPTION TO RECEIVE, WITHIN SIXTY (60) DAYS FOLLOWING THE OCCURRENCE OF THE CHANGE
IN CONTROL, (X) A CASH PAYMENT IN AN AMOUNT EQUAL TO THE NUMBER OF SHARES OF
COMMON STOCK THEN SUBJECT TO THE PORTION OF THE OPTION SURRENDERED, TO THE
EXTENT THE OPTION IS THEN EXERCISABLE OR BECOMES EXERCISABLE PURSUANT TO THIS
SECTION 2.6(A), MULTIPLIED BY THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK ON THE DATE OF THE CHANGE IN CONTROL, OVER THE PURCHASE
PRICE PER SHARE OF COMMON STOCK SUBJECT TO THE OPTION; (Y) SHARES OF CAPITAL
STOCK OF THE CORPORATION RESULTING FROM OR SUCCEEDING TO THE BUSINESS OF THE
COMPANY PURSUANT TO THE CHANGE IN CONTROL, OR A PARENT CORPORATION THEREOF,
HAVING A FAIR MARKET VALUE NOT LESS THAN THE AMOUNT DETERMINED UNDER CLAUSE (X)
ABOVE; OR (Z) A COMBINATION OF THE PAYMENT OF CASH PURSUANT TO CLAUSE (X) ABOVE
AND THE ISSUANCE OF SHARES PURSUANT TO CLAUSE (Y) ABOVE.


(B)                 DEFINITION OF CHANGE IN CONTROL.  FOR PURPOSES OF THE PLAN
AND THIS AWARD AGREEMENT, “CHANGE IN CONTROL” SHALL MEAN:

(1)              THE ACQUISITION BY ANY PERSON, INCLUDING ANY “PERSON” WITHIN
THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT, OF BENEFICIAL
OWNERSHIP WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT,
OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY (THE “OUTSTANDING VOTING
SECURITIES”) (X) HAVING SUFFICIENT VOTING POWER OF ALL CLASSES OF CAPITAL STOCK
OF THE COMPANY TO ELECT AT LEAST 50% OR MORE OF THE MEMBERS OF THE BOARD OR (Y)
HAVING 50% OR MORE OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY ON MATTERS (WITHOUT REGARD TO THE ELECTION
OF DIRECTORS), EXCLUDING, HOWEVER, THE FOLLOWING:  (I) ANY ACQUISITION DIRECTLY
FROM THE COMPANY OR AN AFFILIATE (EXCLUDING ANY ACQUISITION RESULTING FROM THE
EXERCISE OF AN EXERCISE, CONVERSION OR EXCHANGE PRIVILEGE, UNLESS THE SECURITY
BEING SO EXERCISED, CONVERTED OR EXCHANGED WAS ACQUIRED DIRECTLY FROM THE
COMPANY OR AN AFFILIATE), (II) ANY ACQUISITION BY THE COMPANY OR AN AFFILIATE,
(III) ANY ACQUISITION BY AN EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY THE COMPANY OR AN AFFILIATE, (IV) ANY ACQUISITION BY ANY
CORPORATION PURSUANT TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (I), (II) AND
(III) OF SUBSECTION (3) OF THIS SECTION 2.6(B), OR (V) ANY ACQUISITION BY THE
FOLLOWING PERSONS:  (A) LEROY T. CARLSON OR HIS SPOUSE, (B) ANY CHILD OF LEROY
T. CARLSON OR THE SPOUSE OF ANY SUCH CHILD, (C) ANY GRANDCHILD OF LEROY T.
CARLSON, INCLUDING ANY CHILD ADOPTED BY ANY CHILD OF LEROY T. CARLSON, OR THE
SPOUSE OF ANY SUCH GRANDCHILD, (D) THE ESTATE OF ANY OF THE PERSONS DESCRIBED IN
CLAUSES (A)-(C), (E) ANY TRUST OR SIMILAR ARRANGEMENT (INCLUDING ANY ACQUISITION
ON BEHALF OF SUCH TRUST OR SIMILAR ARRANGEMENT BY THE TRUSTEES OR SIMILAR
PERSONS) PROVIDED THAT ALL OF THE CURRENT BENEFICIARIES OF SUCH TRUST OR SIMILAR
ARRANGEMENT ARE PERSONS DESCRIBED IN CLAUSES (A)-(C) OR THEIR LINEAL
DESCENDANTS, OR (F) THE VOTING TRUST WHICH EXPIRES ON JUNE 30, 2035, OR ANY
SUCCESSOR TO SUCH VOTING TRUST, INCLUDING THE TRUSTEES OF SUCH VOTING TRUST ON
BEHALF OF SUCH VOTING TRUST (ALL SUCH PERSONS, COLLECTIVELY, THE “EXEMPTED
PERSONS”);

(2)              INDIVIDUALS WHO, AS OF MARCH 6, 2013, CONSTITUTE THE BOARD (THE
“INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF
SUCH BOARD; PROVIDED THAT ANY INDIVIDUAL WHO BECOMES A DIRECTOR OF THE COMPANY
SUBSEQUENT TO MARCH 6, 2013, AND WHOSE ELECTION OR NOMINATION FOR ELECTION BY
THE COMPANY’S STOCKHOLDERS WAS APPROVED BY THE VOTE OF AT LEAST A MAJORITY OF
THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD, SHALL BE DEEMED A MEMBER OF
THE INCUMBENT BOARD; AND PROVIDED FURTHER, THAT ANY INDIVIDUAL WHO WAS INITIALLY
ELECTED AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR THREATENED
SOLICITATION BY A PERSON OTHER THAN THE BOARD FOR THE PURPOSE OF OPPOSING A
SOLICITATION BY ANY OTHER PERSON WITH RESPECT TO THE ELECTION OR REMOVAL OF
DIRECTORS, OR ANY OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS
BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL NOT BE DEEMED A MEMBER
OF THE INCUMBENT BOARD;

 

--------------------------------------------------------------------------------

 

 

(3)              CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (A "CORPORATE TRANSACTION"), EXCLUDING, HOWEVER, A CORPORATE TRANSACTION
PURSUANT TO WHICH (I) ALL OR SUBSTANTIALLY ALL OF THE PERSONS WHO ARE THE
BENEFICIAL OWNERS OF THE OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
CORPORATE TRANSACTION WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, (X)
SUFFICIENT VOTING POWER TO ELECT AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE CORPORATION RESULTING FROM THE CORPORATE TRANSACTION AND (Y)
MORE THAN 50% OF THE COMBINED VOTING POWER OF THE OUTSTANDING SECURITIES WHICH
ARE ENTITLED TO VOTE GENERALLY ON MATTERS (WITHOUT REGARD TO THE ELECTION OF
DIRECTORS) OF THE CORPORATION RESULTING FROM SUCH CORPORATE TRANSACTION
(INCLUDING IN EACH OF CLAUSES (X) AND (Y), WITHOUT LIMITATION, A CORPORATION
WHICH AS A RESULT OF SUCH TRANSACTION OWNS, EITHER DIRECTLY OR INDIRECTLY, THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS), IN SUBSTANTIALLY
THE SAME PROPORTIONS RELATIVE TO EACH OTHER AS THE SHARES OF OUTSTANDING VOTING
SECURITIES ARE OWNED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, (II) NO
PERSON (OTHER THAN THE FOLLOWING PERSONS:  (V) THE COMPANY OR AN AFFILIATE, (W)
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR AN AFFILIATE, (X) THE CORPORATION RESULTING FROM SUCH CORPORATE
TRANSACTION, (Y) THE EXEMPTED PERSONS, AND (Z) ANY PERSON WHICH BENEFICIALLY
OWNED, IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, DIRECTLY OR INDIRECTLY,
50% OR MORE OF THE OUTSTANDING VOTING SECURITIES) WILL BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE COMBINED VOTING POWER OF THE
OUTSTANDING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY ON MATTERS
(WITHOUT REGARD TO THE ELECTION OF DIRECTORS) AND (III) INDIVIDUALS WHO WERE
MEMBERS OF THE INCUMBENT BOARD WILL CONSTITUTE AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH
CORPORATE TRANSACTION; OR

(4)              APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A PLAN OF
COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


2.7.              COMPLIANCE WITH APPLICABLE LAW.  THE OPTION IS SUBJECT TO THE
CONDITION THAT IF THE LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES OF
COMMON STOCK SUBJECT TO THE OPTION UPON ANY SECURITIES EXCHANGE OR UNDER ANY
LAW, THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL BODY OR THE TAKING OF ANY OTHER
ACTION IS NECESSARY OR DESIRABLE AS A CONDITION OF, OR IN CONNECTION WITH, THE
DELIVERY OF SHARES, SUCH SHARES WILL NOT BE DELIVERED, IN WHOLE OR IN PART,
UNLESS SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT, APPROVAL OR OTHER
ACTION SHALL HAVE BEEN EFFECTED OR OBTAINED, FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY.  THE COMPANY AGREES TO USE REASONABLE EFFORTS TO
EFFECT OR OBTAIN ANY SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT,
APPROVAL OR OTHER ACTION.


2.8.              DELIVERY OF SHARES.  UPON THE EXERCISE OF THE OPTION, IN WHOLE
OR IN PART, THE COMPANY SHALL, SUBJECT TO SECTION 2.4, DELIVER OR CAUSE TO BE
DELIVERED TO THE HOLDER THE SHARES OF COMMON STOCK PURCHASED AGAINST FULL
PAYMENT THEREFORE.  THE COMPANY MAY REQUIRE THAT THE SHARES OF COMMON STOCK
DELIVERED PURSUANT TO THE OPTION BEAR A LEGEND INDICATING THAT THE SALE,
TRANSFER OR OTHER DISPOSITION THEREOF BY THE HOLDER IS PROHIBITED EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND
REGULATIONS THEREUNDER.  THE HOLDER OF THE OPTION SHALL PAY ALL ORIGINAL ISSUE
OR TRANSFER TAXES AND ALL FEES AND EXPENSES INCIDENT TO SUCH DELIVERY, UNLESS
THE COMPANY IN ITS DISCRETION ELECTS TO MAKE SUCH PAYMENT.


2.9.              OPTION CONFERS NO RIGHTS AS A STOCKHOLDER.  THE HOLDER OF THE
OPTION SHALL NOT BE ENTITLED TO ANY PRIVILEGES OF OWNERSHIP WITH RESPECT TO
SHARES OF COMMON STOCK SUBJECT TO THE OPTION UNLESS AND UNTIL SUCH SHARES ARE
PURCHASED AND DELIVERED UPON AN EXERCISE OF THE OPTION AND THE HOLDER BECOMES A
STOCKHOLDER OF RECORD WITH RESPECT TO SUCH DELIVERED SHARES.  THE HOLDER SHALL
NOT BE CONSIDERED A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES NOT SO
PURCHASED AND DELIVERED.


2.10.           COMPANY TO RESERVE SHARES.  THE COMPANY SHALL AT ALL TIMES PRIOR
TO THE EXPIRATION OR TERMINATION OF THE OPTION RESERVE AND KEEP AVAILABLE,
EITHER IN ITS TREASURY OR OUT OF ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON
STOCK, THE FULL NUMBER OF SHARES SUBJECT TO THE OPTION FROM TIME TO TIME.


2.11.           OPTION SUBJECT TO CLAWBACK.  THE OPTION AND ANY SHARES OF COMMON
STOCK DELIVERED PURSUANT TO THE OPTION ARE SUBJECT TO FORFEITURE, RECOVERY BY
THE COMPANY OR OTHER ACTION PURSUANT TO ANY CLAWBACK OR RECOUPMENT POLICY WHICH
THE COMPANY MAY ADOPT FROM TIME TO TIME, INCLUDING WITHOUT LIMITATION ANY SUCH
POLICY WHICH THE COMPANY MAY BE REQUIRED TO ADOPT UNDER THE DODD-FRANK WALL
STREET REFORM AND CONSUMER PROTECTION ACT AND IMPLEMENTING RULES AND REGULATIONS
THEREUNDER, OR AS OTHERWISE REQUIRED BY LAW.


3.                  MISCELLANEOUS PROVISIONS


3.1.              OPTION CONFERS NO RIGHTS TO CONTINUED EMPLOYMENT OR SERVICE. 
IN NO EVENT SHALL THE GRANTING OF THE OPTION OR THE ACCEPTANCE OF THIS AWARD
AGREEMENT AND THE OPTION BY THE OPTIONEE GIVE OR BE DEEMED TO GIVE THE OPTIONEE
ANY RIGHT TO CONTINUED EMPLOYMENT BY OR SERVICE WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES.


3.2.              DECISIONS OF COMMITTEE.  THE COMMITTEE SHALL HAVE THE RIGHT TO
RESOLVE ALL QUESTIONS WHICH MAY ARISE IN CONNECTION WITH THE OPTION OR ITS
EXERCISE.  ANY INTERPRETATION, DETERMINATION OR OTHER ACTION MADE OR TAKEN BY
THE COMMITTEE REGARDING THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINAL, BINDING
AND CONCLUSIVE.


 

 

--------------------------------------------------------------------------------

 


3.3.              AWARD AGREEMENT SUBJECT TO THE PLAN.  THIS AWARD AGREEMENT IS
SUBJECT TO THE PROVISIONS OF THE PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME,
AND SHALL BE INTERPRETED IN ACCORDANCE THEREWITH.  THE OPTIONEE HEREBY
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN.


3.4.              SUCCESSORS.  THIS AWARD AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF ANY SUCCESSOR OR SUCCESSORS OF THE COMPANY AND ANY
PERSON OR PERSONS WHO SHALL, UPON THE DEATH OF THE OPTIONEE OR TRANSFER OF SUCH
OPTION, ACQUIRE ANY RIGHTS HEREUNDER.


3.5.              NOTICES.  ALL NOTICES, REQUESTS OR OTHER COMMUNICATIONS
PROVIDED FOR IN THIS AWARD AGREEMENT SHALL BE MADE IN WRITING EITHER (A) BY
ACTUAL DELIVERY TO THE PARTY ENTITLED THERETO, (B) BY MAILING IN THE
UNITED STATES MAILS TO THE LAST KNOWN ADDRESS OF THE PARTY ENTITLED THERETO, VIA
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, (C)
BY ELECTRONIC MAIL, UTILIZING NOTICE OF UNDELIVERED ELECTRONIC MAIL FEATURES OR
(D) BY TELECOPY WITH CONFIRMATION OF RECEIPT.  THE NOTICE, REQUEST OR OTHER
COMMUNICATION SHALL BE DEEMED TO BE RECEIVED (A) IN CASE OF DELIVERY, ON THE
DATE OF ITS ACTUAL RECEIPT BY THE PARTY ENTITLED THERETO, (B) IN CASE OF MAILING
BY CERTIFIED OR REGISTERED MAIL, FIVE DAYS FOLLOWING THE DATE OF SUCH MAILING,
(C) IN CASE OF ELECTRONIC MAIL, ON THE DATE OF MAILING, BUT ONLY IF A NOTICE OF
UNDELIVERED ELECTRONIC MAIL IS NOT RECEIVED OR (D) IN CASE OF TELECOPY, ON THE
DATE OF CONFIRMATION OF RECEIPT.


3.6.              GOVERNING LAW.  THE OPTION, THIS AWARD AGREEMENT AND ALL
DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT THERETO, TO THE EXTENT OTHERWISE
NOT GOVERNED BY THE CODE OR THE LAWS OF THE UNITED STATES, SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE AND CONSTRUED IN ACCORDANCE THEREWITH WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.


3.7.              COUNTERPARTS.  THIS AWARD AGREEMENT MAY BE EXECUTED IN TWO
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND BOTH OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

  

  

  

UNITED STATES CELLULAR CORPORATION

  

  

  

By:

  

  

  

  

  

<<NAME>>

  

  

  

  

<<TITLE>>

  

  

  

  

  

  

Accepted this ___ day of

  

  

  

  

___________, 20__.

  

  

  

  

  

  

  

  

  

Optionee

  

  

  

  

  

  

  

  

 

 

--------------------------------------------------------------------------------

 